DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application 
2	This instant Office Action is in response to Amendment filed on 4/1/2021.
3.	This Office Action is made Final.
4.	Claims 4, 6-10, 14, and 16-20 are currently cancelled. 
5.	Claims 21-46 are new. 
6.	Claims 1-3, 5, 11-13, 15, and 21-46 are pending.
Response to Arguments
7.	Applicant provided arguments regarding the Claims 1 and 11, specifically arguing the amended limitations of said claims in hindsight regarding multiple resources including time or frequency used for SL transmission (i.e. D2D). In addition, Applicant presented new claims 21-46 but did not provided any specific arguments.
 In response: The prior art, Seo et al. US 20180220481 hereafter Seo discloses multiple resources which are the resource pool; Section [0117] states A UE1 selects a resource unit (RU) corresponding to a specific D2D resource from a resource pool and the UE1 transmits a D2D signal using the selected RS; and a resource pool corresponds to a set of D2D resources; Section [0118] states FIG. 9 is a diagram illustrating an example of a D2D RU and the entire frequency resources are divided into number of resource units and the entire time resources are divided into the number of resource units; Section [0120] In the RU structure, a resource pool correspond to a set of resource units capable of being used by a UE intending to transmit a D2D signal. Therefore, it is 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claims 1-2, 5, 11-12, 15, 21-30, 32-43, 45-46 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by  Seo et al. US 20180220481 hereafter Seo.  

As to Claim 1. (Currently amended)     Seo discloses a method comprising [Section 0001: A method of transmitting or receiving a D2D (device-to-device) control signal and/or a D2D data signal in a wireless communication system supporting D2D communication and an apparatus therefor]:
transmitting, by an apparatus [First User Equipment-UE], sidelink (SL) [i.e. Device-to-device-D2D; Section 0126: D2D is referred to as SL (sidelink)] control information [i.e. control signal/D2D signal/SA] comprising a scheduling assignment (SA) indicating SL transmission resources [i.e. resource pool/RUs] for a SL data transmission to a target apparatus [Figs. 11, 12; Sections 0008, 0117, 0122, 0144: First UE transmitting SA (scheduling assignment) information for scheduling D2D data to a second UE (i.e. target apparatus), and transmitting the D2D data to the second UE according to the SA information. UE-1 selects one or more resource or RUs corresponding to D2D resource pool and transmits a D2D signal to UE-2. An SA resource pool correspond to a pool of resources that an SA and D2D data are transmitted in a manner of being multiplexed; the SA can be referred to as an SCI (side link control channel). The information can be transmitted using a control signal for e.g., SA defined in D2D or a control information delivering resource],
	the SL transmission [i.e. D2D signal/communication] resources based on one or more occupied SL resources identified by the apparatus [Sections 0122, 0125: SA correspond to signal including resource pool. The contents of D2D signal may use different resource pool in consideration of a transmission UE autonomously selects a D2D signal transmission resource from a resource pool occupied by a D2D signal],
and the SL transmission [i.e. D2D signal/communication] resources including a first resource [i.e. RU or select resource] for an initial transmission and multiple resources for one or more retransmissions [Sections 0117, 0158, 0162: UE-1 selects one or more resource or RUs (resource units) corresponding to D2D resource pool and transmits a D2D signal to UE-2. The information on the resource can include a repetition count and/or interval between transmissions; the repetition (i.e. repeat or retransmission) can be applied to the whole of SA (scheduling assignment) + data. Whenever data or SA+data is repeatedly transmitted (i.e. retransmission or transmit again & again), and resource is differently configured for the transmission, it may be able to signal a hopping pattern for a resource configuration as well], 
	wherein the first resource [i.e. RU, select resource] includes a first time resource, a first frequency resource, or a first time-frequency resource [Fig. 9 (Depicts time-frequency resource units for D2D signal transmission), Sections 0117, 0118: A UE1 selects a resource unit (RU) corresponding to a specific D2D resource from a resource pool and the UE1 transmits a D2D signal using the selected RS; and a resource pool corresponds to a set of D2D resources. FIG. 9 is a diagram illustrating an example of a D2D RU and the entire frequency resources are divided into number of resource units and the entire time resources are divided into the number of resource units],
     and wherein the multiple resources include multiple time resources, multiple frequency resources, or multiple time-frequency resources: and [Fig. 9 (Depicts time-frequency resource units for D2D signal transmission), Sections 0118, 0120: FIG. 9 is a diagram illustrating an example of a D2D RU and the entire frequency resources are divided into number of resource units and the entire time resources are divided into the number of resource units (RUs). In the RU structure, a resource pool correspond to a set of resource units capable of being used by a UE intending to transmit a D2D signal],
     	 transmitting, by the apparatus [First User Equipment-UE], the SL [i.e. D2D] data transmission [Section 0157: UE-1 perform transmission on a resource in which D2D data is transmitted to a UE-2] using the SL transmission resources according to the transmitted SL control information [Figs. 9, 11-12, Sections 0008, 0122, 0144:  First UE transmitting SA information for scheduling D2D data to second UE; transmitting the D2D data to the second UE according to SA information. SA resource pool correspond to a pool of resources that an SA and D2D data are transmitted in a manner of being multiplexed; the SA can be referred to as an SCI (side link control channel). The information can be transmitted using a control signal for SA defined in D2D or a control information delivering resource],
wherein the SL [i.e. D2D] control information [i.e. control signal/D2D signal/SA] and the SL data transmission are transmitted by the apparatus without receiving [i.e. autonomously/select from pool], in a downlink control information (DCI), a grant of communication resources [Section 0122, 0125: SA resource pool correspond to a pool of resources that an SA and D2D data are transmitted. The contents of D2D signal use different resource pool in consideration of a transmission UE autonomously selects a D2D signal transmission resource from a resource pool].

As to Claim 2.  (Currently amended)     Seo discloses the method of claim l, further comprising [Section 0001: A method of transmitting or receiving a D2D (device-to-device) control signal and/or a D2D data signal in a wireless communication system supporting D2D communication and an apparatus therefor]: 
sensing a SL transmission involving another apparatus [i.e. UE-2] to identify the one or more occupied SL resources [Sections 0159, 0180: The UE-2 decodes the D2D data and can transmit data identical to data of the UE 1 to a resource in which the data of the UE 1 is transmitted using the SFN scheme. The UE 1 may request the UE 2 to perform transmission using the SFN scheme by transmitting the D2D data via a resource configured for the SFN among a plurality of D2D resources].

As to Claim 5. (Currently amended)   Seo discloses the method of claim 3, further comprising [Section 0001]: selecting the SL transmission resources by avoiding selecting the transmission resource scheduled for the another apparatus or wherein a measurement result of the measuring is above a threshold [Note: The limitation recites “or” which reflects alternative language. [Sections 0125, 0154: D2D signal may use different resource pool according to the transmission/reception attribute of the signal. In order to avoid a collision between the D2D signal transmitted by the UE 1 and the D2D signal transmitted by the UE 2, a signal can be generated using a different parameter or pattern to be used].

As to Claim 11.    (Currently amended)   Seo discloses an apparatus [First User Equipment-UE] comprising [Section 0001: A method of transmitting or receiving a D2D (device-to-device) control signal and/or a D2D data signal in a wireless communication system supporting D2D communication and an apparatus therefor]: 
at least one processor [Processor-122]; and a non-transitory computer readable storage medium [Memory-124] storing programming for execution by the at least one processor, the programming including instructions for [Section 0188: The UE-120 includes a processor-122, a memory 124, and an RF unit-126; the memory is connected to the processor and stores various pieces of information related to operations of the processor]:
transmitting, sidelink (SL) [i.e. Device-to-device-D2D; Section 0126: D2D is referred to as SL (sidelink)] control information [i.e. control signal/D2D signal/SA] comprising a scheduling assignment (SA) indicating SL transmission resources [i.e. resource pool/RUs] for a SL data transmission to a target apparatus [Figs. 11, 12; Sections 0008, 0117, 0122, 0144: First UE transmitting SA (scheduling assignment) information for scheduling D2D data to a second UE (i.e. target apparatus), and transmitting the D2D data to the second UE according to the SA information. UE-1 selects one or more resource or RUs corresponding to D2D resource pool and transmits a D2D signal to UE-2. An SA resource pool correspond to a pool of resources that an SA and D2D data are transmitted in a manner of being multiplexed; the SA can be referred to as an SCI (side link control channel). The information can be transmitted using a control signal for e.g., SA defined in D2D or a control information delivering resource],
	the SL transmission [i.e. D2D signal/communication] resources based on one or more occupied SL resources identified by the apparatus [Sections 0122, 0125: SA correspond to signal including resource pool. The contents of D2D signal may use different resource pool in consideration of a transmission UE autonomously selects a D2D signal transmission resource from a resource pool occupied by a D2D signal],
and the SL transmission [i.e. D2D signal/communication] resources including a first resource [i.e. RU or select resource] for an initial transmission and multiple resources for one or more retransmissions [Sections 0117, 0158, 0162: UE-1 selects one or more resource or RUs (resource units) corresponding to D2D resource pool and transmits a D2D signal to UE-2. The information on the resource can include a repetition count and/or interval between transmissions; the repetition (i.e. repeat or retransmission) can be applied to the whole of SA (scheduling assignment) + data. Whenever data or SA+data is repeatedly transmitted (i.e. retransmission or transmit again & again), and resource is differently configured for the transmission, it may be able to signal a hopping pattern for a resource configuration as well],
	wherein the first resource [i.e. RU, select resource] includes a first time resource, a first frequency resource, or a first time-frequency resource, and [Fig. 9 (Depicts time-frequency resource units for D2D signal transmission), Sections 0117, 0118: A UE1 selects a resource unit (RU) corresponding to a specific D2D resource from a resource pool and the UE1 transmits a D2D signal using the selected RS; and a resource pool corresponds to a set of D2D resources. FIG. 9 is a diagram illustrating an example of a D2D RU and the entire frequency resources are divided into number of resource units and the entire time resources are divided into the number of resource units],
	wherein the multiple resources include multiple time resources, multiple frequency resources, or multiple time-frequency resources: and [Fig. 9 (Depicts time-frequency resource units for D2D signal transmission), Sections 0118, 0120: FIG. 9 is a diagram illustrating an example of a D2D RU and the entire frequency resources are divided into number of resource units and the entire time resources are divided into the number of resource units (RUs). In the RU structure, a resource pool correspond to a set of resource units capable of being used by a UE intending to transmit a D2D signal],
transmitting, the SL [i.e. D2D] data transmission [Section 0157: UE-1 perform transmission on a resource in which D2D data is transmitted to a UE-2] using the SL transmission resources according to the transmitted SL control information [Figs. 9, 11-12, Sections 0008, 0122, 0144:  First UE transmitting SA information for scheduling D2D data to second UE; transmitting the D2D data to the second UE according to SA information. SA resource pool correspond to a pool of resources that an SA and D2D data are transmitted in a manner of being multiplexed; the SA can be referred to as an SCI (side link control channel). The information can be transmitted using a control signal for SA defined in D2D or a control information delivering resource],
wherein the SL [i.e. D2D] control information [i.e. control signal/D2D signal/SA] and the SL data transmission are transmitted by the apparatus without receiving [i.e. autonomously/select from pool], in a downlink control information (DCI), a grant of communication resources [Section 0122, 0125: SA resource pool correspond to a pool of resources that an SA and D2D data are transmitted. The contents of D2D signal use different resource pool in consideration of a transmission UE autonomously selects a D2D signal transmission resource from a resource pool].

As to Claim 12.    (Currently amended) The apparatus of claim 11, wherein the programming further includes instructions for: sensing a SL transmission involving another apparatus to identify the one or more occupied SL resources [See Claim 2 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 15.    (Currently amended) The apparatus of claim 13, wherein the programming further includes instructions for: selecting the SL transmission resources by avoiding selecting the transmission resource scheduled for the another apparatus or wherein a measurement result of the measuring is above a threshold [See Claim 5 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 21.  (New)    Seo discloses a method comprising: receiving, by an apparatus [First User Equipment-UE], a message indicating multiple sidelink (SL) [i.e. Device-to-device-D2D; Section 0126: D2D is referred to as SL (sidelink)] communication resource configurations [i.e. resource pool/D2D resources] to be used by the apparatus for communicating SL control information [i.e. control signal/D2D signal/SA] and SL data between the apparatus and another apparatus [Figs. 11-12, Sections 0116, 0117, 0120: The network allocate a pool of D2D resources capable of being selected by a UE; and a UE can use a preconfigured D2D resource. The eNB can inform the UE-1 of information on the resource pool; UE-1 selects one or more resource or RUs corresponding to D2D resource pool and transmits a D2D signal to UE-2. A resource pool correspond to a set of resource units capable of being used by a UE intending to transmit a D2D signal],
      transmitting, by the apparatus, the SL control information [i.e. control signal/D2D signal/SA] to the another apparatus [i.e. UE-2 or second UE] using a communication resource indicated by a SL communication resource configuration of the multiple SL communication resource configurations [Figs. 11-12, Sections 0008, 0117, 0122: First UE transmitting SA (scheduling assignment) information for scheduling D2D data to a second UE and transmitting the D2D data to the second UE according to the SA information. The eNB can inform the UE-1 of information on the resource pool; UE-1 selects one or more resource or RUs corresponding to D2D resource pool and transmits a D2D signal to UE-2. An SA resource pool correspond to a pool of resources that an SA and D2D data are transmitted in a manner of being multiplexed; the SA can be referred to as an SCI (side link control channel)],
and transmitting, by the apparatus, the SL data to the another apparatus using the communication resource indicated by the SL communication resource configuration [Figs. 9, 11-12, Sections 0116, 0117, 0157: The network allocate a pool of D2D resources capable of being selected by a UE; and a UE can use a preconfigured D2D resource. The eNB can inform the UE-1 of information on the resource pool; UE-1 selects one or more resource or RUs corresponding to D2D resource pool and transmits a D2D signal to UE-2. UE-1 perform transmission on a resource in which D2D data is transmitted to a UE-2]
 wherein the SL control information [i.e. control signal/D2D signal/SA] and the SL data are transmitted by the apparatus without the apparatus receiving [i.e. autonomously/select from pool], in a downlink control information (DCI), a grant of the communication resource [Section 0122, 0125: SA resource pool correspond to a pool of resources that an SA and D2D data are transmitted. The contents of D2D signal use different resource pool in consideration of a transmission UE autonomously selects a D2D signal transmission resource from a resource pool].

As to Claim 22.    (New)    Seo discloses the method of claim 21, further comprising: selecting, by the apparatus, the SL communication resource configuration from the multiple SL communication resource configurations indicated to the apparatus [Figs. 11-12, Sections 0116, 0117: The network allocate a pool of D2D resources capable of being selected by a UE; and a UE can use a preconfigured D2D resource. The eNB can inform the UE-1 of information on the resource pool; UE-1 selects one or more resource or RUs corresponding to D2D resource pool and transmits a D2D signal to UE-2].

As to Claim 23.    (New) Seo discloses the method of claim 21, wherein the message indicating the multiple SL communication resource configurations indicates a resource pool configuration including the multiple SL communication resource configurations [Figs. 11-12, Sections 0116, 0117: The network allocate a pool of D2D resources capable of being selected by a UE; and a UE can use a preconfigured D2D resource. The eNB can inform the UE-1 of information on the resource pool; UE-1 selects one or more resource or RUs corresponding to D2D resource pool and transmits a D2D signal to UE-2].

As to Claim 24.  (New) Seo discloses the method of claim 21, wherein the communication resource comprises a time slot [i.e. subframe includes time slots/period/time units] and a frequency sub-channel [Fig. 9 (Depicts time-frequency resource units for D2D signal transmission), Fig. 11, Section 0118, 0120: The entire frequency resources are divided into Nf number of resource units and the entire time resources are divided into the NT number of resource units. An index of RU (resource units) map based on a predetermined pattern over time to obtain a diversity gain in time domain and/or frequency domain and in RU structure, a resource pool correspond to a set of resource units capable of being used by a UE intending to transmit a D2D signal],
         and wherein the SL communication resource configuration indicates the time slot and the frequency sub-channel for transmitting the SL data and the SL control information [Fig. 9 (Depicts time-frequency resource units for D2D signal transmission), Fig. 11, Sections 0117, 0118, 0133: A UE1 selects a resource unit (RU) corresponding to a specific D2D resource from a resource pool and the UE1 transmits a D2D signal using the selected RS; and a resource pool corresponds to a set of D2D resource. The entire frequency resources are divided into Nf number of resource units and the entire time resources are divided into the NT number of resource units. According to a PSSCH/PSSCH structure for performing D2D communication, a set of subframes (i.e., a subframe bitmap) is divided into two regions (e.g., a control region and a data region)].  

As to Claim 25.    (New)  Seo discloses the method of claim 21, wherein the SL communication resource configuration comprises an indication of a time domain offset of the communication resource with respect to a first system frame number (SFN o) [Figs. 9, 11, Section 0007, 0120, 0134: A method of transmitting a D2D signal using an SFN scheme supporting D2D communication. RU (Resource units) mapped based on pattern over time domain and a resource pool correspond to a set of resource units capable of being used by a UE intending to transmit a D2D signal. An SC period such as SL control period starts from an offset of SFN=0; and the SC period starts from a control region including SCI transmitted by PSCCH and `SubframeBitmapSL]. 

As to Claim 26.    (New) Seo discloses the method of claim 21, wherein the SL communication resource configuration [i.e. resource pool/D2D resources] comprises an indication of a periodicity of the communication resource [Fig. 9, Section 0119: A resource pool can be repeated with a period of NT subframes and one or more resource unit may periodically and repeatedly appear].

As to Claim 27.    (New)  Seo discloses the method of claim 26, wherein the SL communication resource configuration [Section 0117: The eNB can inform the UE-1 of information on the resource pool; UE-1 selects one or more resource or RUs corresponding to D2D resource pool and transmits a D2D signal to UE-2] indicates a plurality of communication resources within a time window [SC/SL period or timing], each of the plurality of communication resources [i.e. resource pool] comprising a combination of one time slot and one or more frequency sub-channels [Figs. 9 (Depicts time-frequency resource units for D2D signal transmission), 11-12, Sections 0118, 0134: The entire frequency resources are divided into Nf  number of resource units and the entire time resources are divided into the NT number of resource units. An SC period such as SL control period starts from an offset of SFN=0 and can be periodically repeated and the SC period starts from a control region including SCI transmitted by PSCCH],
and wherein the periodicity is a periodicity of the plurality of communication resources [Fig. 9, Section 0119: A resource pool can be repeated with a period of NT subframes and one or more resource unit may periodically and repeatedly appear].

As to Claim 28.    (New)  Seo discloses the method of claim 27, wherein the SL communication resource configuration further indicates the time slot of the communication resource in the time window [Sections 0125, 0173: A transmission timing determination scheme of a D2D signal to which a prescribed timing advance is added. Transmission timing of each transmission device can be additionally signaled together with the information].

As to Claim 29.    (New)     Seo discloses the method of claim 27, wherein the transmitting the SL data to the another apparatus using the communication resource indicated by the SL communication resource configuration comprises [Figs. 9, 11-12, Sections 0116, 0117, 0157: The network allocate a pool of D2D resources capable of being selected by a UE; and a UE can use a preconfigured D2D resource. The eNB can inform the UE-1 of information on the resource pool; UE-1 selects one or more resource or RUs corresponding to D2D resource pool and transmits a D2D signal to UE-2. UE-1 perform transmission on a resource in which D2D data is transmitted to a UE-2]:
transmitting the SL data in a first transmission according to a first communication resource of the plurality of communication resources [Sections 0117, 0157: A UE1 selects a resource unit (RU) corresponding to a specific D2D resource from a resource pool and the UE1 transmits a D2D signal using the selected RS; and a resource pool corresponds to a set of D2D resources. UE-1 perform transmission on a resource in which D2D data is transmitted to a UE-2]
and transmitting the SL data in a second transmission [i.e. repeat transmission or another transmission] according to a second communication resource of the plurality of communication resources [Fig. 12 (Depicts 1st and 2nd Transmission), Sections 0162, 0179: Whenever data is repeatedly transmitted, a resource is differently configured or resource hopping for the transmission, it may be able to signal a hopping pattern for a resource configuration as well. The D2D data can be repeatedly transmitted by the UE-1].

As to Claim 30.    (New)    Seo discloses the method of claim 21, wherein the message indicating the multiple SL communication resource configurations is a radio resource control (RRC) message [Section 0039, 0116: A radio resource control (RRC) layer controls channels in relation to configuration; and the RRC layer of the UE and the RRC layer of the network exchange RRC messages. The network allocate a pool of D2D resources capable of being selected by a UE; and a UE can use a preconfigured D2D resource].
As to Claim 32.    (New)   Seo discloses the method of claim 21, wherein the SL control information [i.e. control signal/D2D signal/SA] indicates the communication resource used for transmitting the SL data [Figs. 11-12; Sections 0008, 0122, 0144: First UE transmitting SA (scheduling assignment) information for scheduling D2D data to a second UE (i.e. target apparatus), and transmitting the D2D data to the second UE according to the SA information. An SA resource pool correspond to a pool of resources that an SA and D2D data are transmitted in a manner of being multiplexed; the SA can be referred to as an SCI (side link control channel). The information can be transmitted using a control signal for e.g., SA defined in D2D or a control information delivering resource].

As to Claim 33. (New)    Seo discloses the method of claim 32, wherein the SL communication resource configuration comprises [Section 0116: The network allocate a pool of D2D resources capable of being selected by a UE; and a UE can use a preconfigured D2D resource] an indication of a number of symbols, an indication of a starting resource block (RB) [i.e. resource units], and an indication of a number of RBs, for defining the communication resource for transmitting the SL control information to the another apparatus [Figs. 9, 11, Sections 0118, 0125, 0134: A number of Resource units (i.e. RBs) are depicted in Fig. 9. A resource allocation scheme designated by an eNB according to signal format number of symbols occupied by a D2D signal in a subframe. An SL control period starts from a control region including SCI transmitted by PSCCH corresponding to SubframeBitmapSL].

As to Claim 34.    (New)    Seo discloses an apparatus [First User Equipment-UE], comprising: at least one processor [Processor-122]; and a non-transitory computer readable storage medium [Memory-124] storing programming for execution by the at least one processor, the programming including instructions to [Section 0188: The UE-120 includes a processor-122, a memory 124, and an RF unit-126; the memory is connected to the processor and stores various pieces of information related to operations of the processor]: 
	receive a message indicating multiple sidelink (SL) [i.e. Device-to-device-D2D; Section 0126: D2D is referred to as SL (sidelink)] communication resource configurations [i.e. resource pool/D2D resources] to be used by the apparatus for communicating SL control information [i.e. control signal/D2D signal/SA] and SL data between the apparatus and another apparatus [Figs. 11-12, Sections 0116, 0117, 0120: The network allocate a pool of D2D resources capable of being selected by a UE; and a UE can use a preconfigured D2D resource. The eNB can inform the UE-1 of information on the resource pool; UE-1 selects one or more resource or RUs corresponding to D2D resource pool and transmits a D2D signal to UE-2. A resource pool correspond to a set of resource units capable of being used by a UE intending to transmit a D2D signal];
      transmit the SL control information [i.e. control signal/D2D signal/SA] to the another apparatus [i.e. UE-2 or second UE] using a communication resource indicated by a SL communication resource configuration of the multiple SL communication resource configurations [Figs. 11-12, Sections 0008, 0117, 0122: First UE transmitting SA (scheduling assignment) information for scheduling D2D data to a second UE and transmitting the D2D data to the second UE according to the SA information. The eNB can inform the UE-1 of information on the resource pool; UE-1 selects one or more resource or RUs corresponding to D2D resource pool and transmits a D2D signal to UE-2. An SA resource pool correspond to a pool of resources that an SA and D2D data are transmitted in a manner of being multiplexed; the SA can be referred to as an SCI (side link control channel)];
        and transmit the SL data to the another apparatus using the communication resource indicated by the SL communication resource configuration [Figs. 9, 11-12, Sections 0116, 0117, 0157: The network allocate a pool of D2D resources capable of being selected by a UE; and a UE can use a preconfigured D2D resource. The eNB can inform the UE-1 of information on the resource pool; UE-1 selects one or more resource or RUs corresponding to D2D resource pool and transmits a D2D signal to UE-2. UE-1 perform transmission on a resource in which D2D data is transmitted to a UE-2],
wherein the SL control information [i.e. control signal/D2D signal/SA] and the SL data are transmitted by the apparatus without the apparatus receiving [i.e. autonomously/select from pool], in a downlink control information (DCI), a grant of the communication resource [Section 0122, 0125: SA resource pool correspond to a pool of resources that an SA and D2D data are transmitted. The contents of D2D signal use different resource pool in consideration of a transmission UE autonomously selects a D2D signal transmission resource from a resource pool].

As to Claim 35.    (New) The apparatus of claim 34, the programming further including instructions to: select the SL communication resource configuration from the multiple SL communication resource configurations indicated to the apparatus [See Claim 22 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 36.    (New) The apparatus of claim 34, wherein the message indicating the multiple SL communication resource configurations indicates a resource pool configuration including the multiple SL communication resource configurations [See Claim 23 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 37.    (New) The apparatus of claim 34, wherein the communication resource comprises a time slot and a frequency sub-channel, and wherein the SL communication resource configuration indicates the time slot and the frequency sub-channel for transmitting the SL data and the SL control information [See Claim 24 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 38.    (New) The apparatus of claim 34, wherein the SL communication resource configuration comprises an indication of a time domain offset of the communication resource with respect to a first system frame number (SFN o) [See Claim 25 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 39.    (New) The apparatus of claim 34, wherein the SL communication resource configuration comprises an indication of a periodicity of the communication resource [See Claim 26 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 40.    (New) The apparatus of claim 39, wherein the SL communication resource configuration indicates a plurality of communication resources within a time window, each of the plurality of communication resources comprising a combination of one time slot and one or more frequency sub-channels, and wherein the periodicity is a periodicity of the plurality of communication resources [See Claim 27 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 41.    (New) The apparatus of claim 40, wherein the SL communication resource configuration further indicates the time slot of the communication resource in the time window [See Claim 28 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 42.    (New) The apparatus of claim 40, wherein the instructions to transmit the SL data to the another apparatus using the communication resource indicated by the SL communication resource configuration comprise instructions to: transmit the SL data in a first transmission according to a first communication resource of the plurality of communication resources and transmitting the SL data in a second transmission according to a second communication resource of the plurality of communication resources [See Claim 29 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 43.    (New) The apparatus of claim 34, wherein the message indicating the multiple SL communication resource configurations is a radio resource control (RRC) message [See Claim 30 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 45.    (New) The apparatus of claim 34, wherein the SL control information indicates the communication resource used for transmitting the SL data [See Claim 32 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 46.    (New) The apparatus of claim 45, wherein the SL communication resource configuration comprises an indication of a number of symbols, an indication of a starting resource block (RB), and an indication of a number of RBs, for defining the communication resource for transmitting the SL control information to the another apparatus [See Claim 33 rejection because both claims have similar subject matter therefore similar rejection applies herein].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 3, 13, 31, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over  Seo et al. US 20180220481 hereafter Seo in view of Ma et al. US 20140177564 hereafter Ma.

As to Claim 3.  (Currently amended)    Seo discloses the method of claim 2 [Section 0001], wherein the sensing the SL transmission involving the another apparatus [Sections 0159, 0180: The UE-2 decodes the D2D data and can transmit data identical to data of the UE 1 to a resource in which the data of the UE 1 is transmitted using the SFN scheme. The UE 1 may request the UE 2 to perform transmission using the SFN scheme by transmitting the D2D data via a resource configured for the SFN among a plurality of D2D resources],
      comprises at least one of: decoding an SL control channel transmitted by the another apparatus to identify a transmission resource scheduled or reserved for the another apparatus; or measuring the SL transmission resources [Section 0121, 0160, 0166:  The contents of the D2D signal can be classified and a separate resource pool can be configured according to contents of each D2D signal. The UE 2 may transmit SA for scheduling a next transmission prior to the next transmission of the D2D data. Decoding is performed in a first (SA+data) period and transmission is performed using the SFN scheme in a next (SA+data) period],
	Although Seo discloses UE can perform measurements related to D2D communication (see section 0127) it does not implicitly or explicitly correlate measurement to the resources;
	However, Ma teaches wherein the measuring the SL transmission [i.e. direct communication] resources comprises [Fig. 2, Sections 0073, 0106: The pair of UEs performing the direct communication senses the signal quality on the primary operating resources and perform measurement and detection. UEs that participate in the direct communication, further include: a measuring unit, configured to measure signal quality on physical resources allocated]
	measuring physical sidelink shared channel (PSSCH) [Section 0055, 0086: UEs performing direct communication (i.e. sidelink) do so in a manner similar to physical shared channel or physical shared data channel. The pair of UEs performing direct communication over physical channel] resources indicated or reserved for transmission by a sidelink control information transmitted by the another apparatus [Fig. 2, Sections 0005, 0106: When direct communication is performed between UEs, the UEs use resources for sending or receiving data and can determine itself through sensing available resources. UEs that participate in the direct communication, further include: a measuring unit, configured to measure signal quality on physical resources allocated to other UE].
	Therefore, it would have been obvious to one skilled in the art before the effective filing date to have combined the method of Seo relating to UEs performing D2D (sidelink-SL transmission) using resources with the teaching of MA relating to UEs comprising a measuring unit configured to measure physical resources allocated for communication via physical channel and measure quality on resources allocated for other UEs performing direct communication (i.e. D2D or SL). By combining the method/systems, the UEs configured with measurement unit are configure to measure channel resources thereby knowing the signal quality to facilitate communication in the system.

As to Claim 13.    (Currently amended) The apparatus of claim 12, wherein the sensing the SL transmission involving the another apparatus comprises at least one of: decoding an SL control channel transmitted by the another apparatus to identify a transmission resource scheduled or reserved for the another apparatus: or measuring the SL transmission resources, wherein the measuring the SL transmission resources comprises: measuring physical sidelink shared channel (PSSCH) resources indicated or reserved for transmission by a sidelink control information transmitted by the another apparatus [See Claim 3 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 31.    (New)   Seo discloses the method of claim 21, wherein the SL control information further indicates a redundancy version [Sections 0142, 0144, 0163: A D2D UE, can transmit data together with data source information. The information can be transmitted using a control signal for e.g., SA (scheduling assignment) defined in D2D or a control information delivering resource. An RV (redundancy version) combination to make the UE use the information repeatedly transmitting the same data using the SFN scheme]
	Seo is silent on ID relating to source and destination.
	However, Ma teaches a source ID, and a destination ID of transmission of the SL data [Sections 0039, 0063, 0094: When the scheduling information is transmitted to the sending UE, an identifier of the sending UE may be used to scramble the scheduling information. The UEs performing the direct communication can use the scheduling information to perform data transmission. The scheduling information further include an identifier used for each of the UEs performing the direct communication for data sending].
	Therefore, it would have been obvious to one skilled in the art before the effective filing date to have combined the method of Seo relating to UEs performing D2D (sidelink-SL transmission) using scheduling assignment and resources to transmit D2D data with the teaching of MA relating to UEs using scheduling information and identifiers of sending and receiving UEs for performing direction communication of data transmission. By combining the method/systems, the UEs are configured to use identifiers to distinguish the UEs for direct communication thereby facilitating communication in the system.

As to Claim 44.    (New) The apparatus of claim 34, wherein the SL control information further indicates a redundancy version, a source ID, and a destination ID of transmission of the SL data [See Claim 31 rejection because both claims have similar subject matter therefore similar rejection applies herein].


Conclusion
The prior art made of record and not relied upon Ou et al. US 20160112996 in particular Figs. 9-10, Section [0062] a resource pool configuration is sent to the first and second devices and the first device performs a resource selection; the first device selects a type of resource for transmitting D2D transmission based on the indication; is considered pertinent to applicant's disclosure. Furthermore, the PTO-892 references listed include diagrams and disclosure that are pertinent to applicant’s specification.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


July 8, 2021


/JAEL M ULYSSE/Primary Examiner, Art Unit 2477